     Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 1 of 14 Page ID #:812

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                              JS-6
 Case No.       CV 20-4414 PSG (Ex)                                         Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES the motion to remand and DENIES the
                                      motion to dismiss or stay

       Before the Court is a motion to remand in Geragos and Geragos, APC v. Travelers
Indemnity Company of Connecticut et al., filed by the plaintiff in that action Geragos and
Geragos, APC (“Geragos and Geragos”). See CV 20-4414 PSG (Ex) (“Geragos and Geragos
Action”), Dkt. # 23 (“MTR”). Defendant Travelers Casualty Insurance Company of America
(“Travelers”), opposed. See Dkt. # 28 (“MTR Opp.”). Geragos and Geragos replied. See Dkt. #
29 (“MTR Reply”). Also before the Court is a motion to dismiss or stay in Travelers Casualty
Insurance Company of America v. Geragos and Geragos, filed by the defendant in that action,
Geragos and Geragos. See CV 20-3619 PSG (Ex) (“Travelers Action”), Dkt. # 16 (“MTD”).
The plaintiff, Travelers, opposed. See Dkt. # 19 (“MTD Opp.”). Geragos and Geragos replied.
See Dkt. # 20 (“MTD Reply”). The Court finds the matters appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the moving, opposing, and
reply papers, the Court DENIES the motion to remand, and DENIES the motion to dismiss or
stay.

I.       Background

         A.      Geragos and Geragos Action

       Geragos and Geragos filed a complaint in Los Angeles Superior Court on April 10, 2020
against Travelers and Mayor Garcetti. See Geragos and Geragos Action, Dkt. # 1-2 (“Compl.”).
Geragos and Geragos is a national law firm that owns commercial office space in downtown Los
Angeles. See id. ¶ 1. On or about December 16, 2019, Geragos and Geragos entered into an


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 2 of 14 Page ID #:813

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

insurance contract (the “Policy”) with Travelers, whereby it agreed to make payments to
Travelers in exchange for Travelers’ promise to indemnify Geragos and Geragos for, among
other things, business income losses. See id. ¶¶ 6–8. The global COVID-19 pandemic has
physically impacted property and physical spaces. See id. ¶ 15. On March 15, 2020, in response
to the virus, the Mayor of Los Angeles, Mayor Garcetti, issued an Executive Order directing all
“non-essential” businesses to be closed in Los Angeles. See id. ¶ 17. Geragos and Geragos
alleges that as a result of the Order, access to and business in connection with its property has
been limited and suffered losses. See id. ¶¶ 18–19.

       Geragos and Geragos brought a single cause of action for declaratory relief, seeking a
declaration that: (1) the Order “constitutes a prohibition of access” to its premises; (2) that the
“prohibition of access by the Order is specifically prohibited access as defined in the Policy”;
and (3) that the Order triggers coverage under the Policy and provides coverage for current and
future similar civil authority closures of commercial buildings in California. See id. ¶¶ 22–27,
Prayer for Relief.

        On May 15, 2020, Travelers removed the action to this Court. See Geragos and Geragos
Action, Dkt. # 1 (“NOR”). The action was removed on grounds of diversity jurisdiction pursuant
to 28 U.S.C. § 1332(a). See id. ¶ 9. Travelers asserted that the amount in controversy exceeds
$75,000 and that there is complete diversity between the parties because Geragos and Geragos is
a citizen of California, Travelers is a citizen of Connecticut, and although Mayor Garcetti is also
a citizen of California, he is fraudulently joined. See id. ¶¶ 10–32. On June 12, 2020, Geragos
and Geragos filed a First Amended Complaint (“FAC”). See Geragos and Geragos Action, Dkt.
# 21 (“FAC”). The FAC adds three additional causes of action for (1) breach of contract against
Travelers, (2) bad faith—breach of the implied covenant of good faith and fair dealing against
Travelers, and (3) violation of Business & Professions Code § 17200 against Travelers. See id.
¶¶ 28–59.

         Geragos and Geragos moves to remand the action. See generally MTR.

         B.      Travelers Action

      Travelers filed a complaint in this Court on April 20, 2020. See Travelers Action, Dkt. #
1. Travelers seeks declaratory judgment under two business owners insurance policies that
Travelers issued to Geragos and Geragos, seeking a declaration that it has no obligation under


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 3 of 14 Page ID #:814

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date    August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

the policies for Geragos and Geragos’ claimed losses of business income due to COVID-19. See
generally id. Travelers brings a single cause of action for declaratory judgment. See id. ¶¶
29–33.

         Geragos and Geragos moves to dismiss or stay the action. See generally MTD.

II.      Legal Standard

         A.      Motion to Remand

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

         B.      Motion to Dismiss

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 3 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 4 of 14 Page ID #:815

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

III.     Discussion

       The Court turns first to the motion to remand the Geragos and Geragos Action, and then
to the motion to dismiss or stay the Travelers Action.

         A.      Geragos and Geragos Action

        Geragos and Geragos makes two arguments in support of its motion to remand. First, it
argues that the parties are not completely diverse and therefore, that the Court lacks subject
matter jurisdiction over the action. See generally MTR. Second, in the alternative, it argues the
Court should exercise its discretionary authority under the Declaratory Judgment Act and abstain
pursuant to the Colorado River and Younger Doctrines. See generally id. The Court takes these
in turn.

                 i.     Complete Diversity

      Generally, subject matter jurisdiction is based on the presence of a federal question, see
28 U.S.C. § 1331, or on complete diversity of citizenship between the parties, see 28 U.S.C.
§ 1332. For a federal court to exercise diversity jurisdiction, there must be “complete” diversity
between the parties and the $75,000 amount in controversy requirement must be met. See
Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806); 28 U.S.C. § 1332(a).

       Geragos and Geragos does not dispute that the amount in controversy is met, or that it is a
citizen of California and Travelers is a citizen of Connecticut. See generally MTR. Rather, the
dispute centers around whether Mayor Garcetti, a California citizen, is fraudulently joined, as
Travelers contends. See id. 1–3.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 4 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 5 of 14 Page ID #:816

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

       When a defendant has been fraudulently joined for the purpose of destroying diversity or
removal jurisdiction, the Court “may ignore the presence of that defendant for the purpose of
establishing” jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).
Joinder is fraudulent if “the plaintiff fails to state a cause of action against a resident defendant,
and the failure is obvious according to the settled rules of the state.” Id.; Morris v. Princess
Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). “Fraudulent joinder must be proven by clear
and convincing evidence.” Hamilton Materials, Inc. v. Dow Chem. Co., 494 F.3d 1203, 1206
(9th Cir. 2007). “[I]f there is a possibility that a state court would find that the complaint states a
cause of action against any of the resident defendants, the federal court must find that the joinder
was proper and remand the case to the state court.” Grancare, LLC v. Thrower by & through
Mills, 889 F.3d 543, 548 (9th Cir. 2018) (quoting Hunter, 582 F.3d at 1046). Thus, a defendant
“bears a ‘heavy burden’” of establishing fraudulent joinder and “there is a ‘general presumption
against [finding] fraudulent joinder.’” Id. (quoting Hunter, 582 F.3d at 1046).

        Geragos and Geragos first argues that there is a valid cause of action against Mayor
Garcetti. The operative complaint at the time of removal directs the single declaratory relief
cause of action at both Travelers and Mayor Garcetti. See Compl. ¶¶ 22–27. Geragos and
Geragos contends that Mayor Garcetti’s joinder was proper because “the denial of the policy
would not have occurred absent Mayor Garcetti’s order, the propriety of Mayor Garcetti’s order
is a significant issue that needs to be resolved.” See MTR 2:28–3:2. The Court disagrees. The
Complaint does not describe any controversy or dispute with Mayor Garcetti that would support
a declaratory relief claim against him. See generally Compl. Rather, the action turns on a
contract between Geragos and Geragos and Travelers, and Mayor Garcetti is not a party to that
contract. See generally id. The Complaint seeks declaratory relief regarding the terms of that
contract, and specifically alleges that “[a]n actual controversy has arisen between Geragos and
Geragos and Travelers as to the rights, duties, responsibilities and obligations” under the Policy.
See id. ¶ 4. It does not seek any remedy from Mayor Garcetti, nor seek to challenge or alter his
Order. See id., Prayer for Relief. And the Ninth Circuit has held that in actions based on
contract, a plaintiff fraudulently joins a defendant where, as here, that defendant’s rights and
responsibilities cannot be altered by a ruling on the contract at issue. See United Comput. Sys.,
Inc. v. AT & T Corp., 298 F.3d 756, 760–61 (9th Cir. 2002) (individual fraudulently joined
where lawsuit involved “various legal theories arguably premised on” a contract to which the
individual was not a signatory); Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1427 (9th Cir.
1989); Grancare, 889 F.3d at 548; see also Pez Seafood DTLA, LLC v. The Travelers Indem. Co.
et al., No. CV 20-4699-DMG (GJSx), 2020 WL 4500304, at *4 (C.D. Cal. Aug. 4, 2020)


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 5 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 6 of 14 Page ID #:817

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

(holding that the plaintiff fraudulently joined a defendant, Davis, in an insurance coverage
dispute predicated in part on Davis’ stay at home order).

        Geragos and Geragos also argues that, even if it has not stated a cause of action against
Mayor Garcetti, Travelers has not shown that Geragos and Geragos is unable to amend and state
a claim against Garcetti. See MTR 3:4–10. It is true that the fraudulent joinder standard requires
courts to “consider . . . whether a deficiency in the complaint can possibly be cured by granting
the plaintiff leave to amend.” Grancare, 889 F.3d at 550. But Geragos and Geragos has made
no effort to explain what facts or causes of action it would newly and validly allege against
Mayor Garcetti if it amended its pleadings (and has not, in fact, brought any additional causes of
action against Mayor Garcetti in its FAC). See MTR 2–3; MTR Reply 9–10; FAC. Any such
cause of action would presumably be unrelated to the facts and claims it has alleged in the
Complaint and FAC regarding interpretation of its insurance contract with Travelers. See Pez
Seafood, 2020 WL 4500304, at *4 (“But [p]laintiff’s argument would stretch that already-
permissive [fraudulent joinder] rule beyond its breaking point because [p]laintiff makes no
mention of what particular constitutional challenge, or any challenge whatsoever, it plans to
bring . . . . Moreover, any such claim arguably would be subject to a severance motion when
paired with the existing claims.”). And the Court cannot conclude that Geragos and Geragos can
possibly save by amendment the single cause of action for declaratory relief related to contract
interpretation that it brought against Mayor Garcetti. Cf. Padilla v. AT & T Corp., 697 F. Supp.
2d 1156, 1159 (C.D. Cal. 2009) (finding fraudulent joinder where the plaintiff could plead
additional facts to support her existing claims against the supervisor brought in the operative
pleading); see also Mark’s Engine Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., No.
2:20-CV-04423-AB-SK, 2020 WL 4283958, at *4 (C.D. Cal. July 27, 2020) (holding that Mayor
Garcetti was fraudulently joined in an insurance coverage dispute).

        Accordingly, the Court concludes that Travelers has carried its heavy burden of
demonstrating fraudulent joinder of Mayor Garcetti. With Mayor Garcetti’s citizenship ignored,
there is complete diversity of citizenship between the parties. Accordingly, this does not provide
a basis for remanding the action.

                 ii.    Declaratory Judgment Act

       Although the parties are completely diverse, and Geragos and Geragos does not contest
that $75,000 is in controversy, providing diversity jurisdiction over the action, it argues that the


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 6 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 7 of 14 Page ID #:818

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

Court should abstain from considering the declaratory relief claim under the Declaratory
Judgment Act. See MTR 3–9.

        The Declaratory Judgment Act (“DJA”) provides that “[i]n a case of actual controversy
within its jurisdiction . . . any court of the United States . . . may declare the rights and other
legal relations of any interested party seeking such a declaration, whether or not further relief is
or could be sought.” 28 U.S.C. § 2201(a). Under the Act, a district court may decline to
exercise jurisdiction over a declaratory action, even though subject matter jurisdiction is
otherwise proper. The decision to grant declaratory relief rests within a district court’s
discretion. See United States v. Washington, 759 F.2d 1353, 1356 (9th Cir. 1985); Wilton v.
Seven Falls Co., 515 U.S. 277, 286 (1995).

         In determining whether to exercise its discretion not to hear a case, a court must first
“determine whether there are any independent claims in the case that exist apart from purely
declaratory relief, that is, claims that would continue to exist if the request for a declaration
simply dropped from the case.” See Snodgrass v. Provident, 147 F.3d 1163, 1167–68 (9th Cir.
1998); United Nat. Ins. Co. v. R&D Latex Corp., 242 F.3d 1102, 1113 (9th Cir. 2001) (“The
proper analysis [] must be whether the claim for monetary relief is independent in the sense that
it could be litigated in federal court even if no declaratory claim had been filed.”). If so, the
court may not decline jurisdiction over the action under the Declaratory Judgment Act. See
Snodgrass, 147 F.3d at 1167; see also Scotts Co. LLC v. Seeds, Inc., 688 F.3d 1154, 1158 (9th
Cir. 2012) (“[T]his discretionary jurisdictional rule [under the DJA] does not apply to ‘[c]laims
that exist independent of the request for a declaration’ . . . [t]hese ‘independent’ claims are
instead evaluated under the Colorado River doctrine.”); Seneca Ins. Co., Inc. v. Strange Land,
Inc., 862 F.3d 835, 840 (9th Cir. 2017) (“So long as the suit seeks more than merely declaratory
relief . . ., the entire action should be analyzed under the Colorado River framework [not under
the Brillhart framework.]”). In addition, “[r]emanding only the declaratory component of such
an action will frequently produce piecemeal litigation, a result which the Declaratory Judgment
Act was intended to avoid.” See Snodgrass, 147 F.3d at 1167 (internal citation omitted).

       Here, the FAC includes a claim for declaratory relief as well as claims for breach of
contract, bad faith—breach of the implied covenant of good faith and fair dealing, and violation
of Business & Professions Code § 17200, and seeks damages. See FAC ¶¶ 28–59, Prayer for
Relief. The additional claims afford an independent basis for the federal action. See Snodgrass,
147 F.3d at 1167. The Ninth Circuit has explained that where, as here, “an action for declaratory


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 7 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 8 of 14 Page ID #:819

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

relief is joined with other claims, (e.g., bad faith, breach of contract, breach of fiduciary duty,
rescission, or claims for other monetary relief), the district court should not, as a general rule,
remand or decline to entertain the claim for declaratory relief.” See Gov’t Employees Ins. Co. v.
Dizol, 133 F.3d 1220, 1225–26 & 1225 n.9 (9th Cir. 1998) (citing Chamberlain v. Allstate Ins.
Co., 931 F.2d 1361, 1367 (9th Cir. 1991)). Accordingly, the Court declines to abstain or remand
the claim for declaratory relief pursuant to the Declaratory Judgment Act.

                 iii.   Colorado River Abstention

        A federal court may abstain from exercising its jurisdiction in favor of parallel state
proceedings where doing so would serve the interests of “[w]ise judicial administration, giving
regard to the conservation of judicial resources and comprehensive disposition of litigation.”
Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817–18 (1976); Moses
H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 15 (1983). Nonetheless, “because
‘generally, as between state and federal courts with concurrent jurisdiction, the rule is that the
pendency of an action in the state court is no bar to proceedings concerning the same matter in
the Federal court having jurisdiction,’ the Colorado River doctrine is a narrow exception to ‘the
virtually unflagging obligation of the federal courts to exercise the jurisdiction given them.’”
Holder v. Holder, 305 F.3d 854, 867 (9th Cir. 2002) (cleaned up) (quoting Colorado River, 424
U.S. at 817).

         Courts consider the following factors as part of a Colorado River analysis:

         (1) which court first assumed jurisdiction over any property at stake; (2) the
         inconvenience of the federal forum; (3) the desire to avoid piecemeal litigation; (4) the
         order in which the forums obtained jurisdiction; (5) whether federal law or state law
         provides the rule of decision on the merits; (6) whether the state court proceedings can
         adequately protect the rights of the federal litigants; (7) the desire to avoid forum
         shopping; and (8) whether the state court proceedings will resolve all issues before the
         federal court.

Seneca, 862 F.3d at 841–42. The court may only decline to exercise jurisdiction if there are
“exceptional circumstances,” and the “clearest of justifications.” See Cone Mem’l Hosp., 460
U.S. at 19; Colorado River, 424 U.S. at 819.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 8 of 14
   Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 9 of 14 Page ID #:820

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                      Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

        Geragos and Geragos argues that “[i]f this Court abstains from hearing this matter, all of
the claims involving Plaintiff and Travelers will be adjudicated,” and that abstention “will also
foreclose the possibility of piecemeal litigation.” See MTR 12:13–16.

       The Court assesses the factors in turn, and concludes that abstention under Colorado
River is not appropriate here.

                        1.     Factors One and Two: Jurisdiction Over Property and
                               Inconvenience of Federal Forum

        As to the first factor, there is no physical property at stake, thus, this factor is irrelevant.
See R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 979 (9th Cir. 2011). The second factor
is also irrelevant as both the federal and state forums are located in Los Angeles. See id.

                        2.     Factor Three: Piecemeal Litigation

        As to the third factor, “[p]iecemeal litigation occurs when different tribunals consider the
same issue, thereby duplicating efforts and possibly reaching different results.” Travelers
Indem. Co. v. Madonna, 914 F.2d 1364, 1369 (9th Cir. 1990) (citation omitted). “A general
preference for avoiding piecemeal litigation is insufficient to warrant abstention,” and,
“[i]nstead, there must be exceptional circumstances present that demonstrate that piecemeal
litigation would be particularly problematic.” Seneca, 862 F.3d at 842; see also United States v.
Morros, 268 F.3d 695, 706–07 (9th Cir. 2001) (“[I]t is evident that the avoidance of piecemeal
litigation factor is met, as it was in . . . Colorado River itself, only when there is evidence of a
strong federal policy that all claims should be tried in the state courts.”). Geragos and Geragos
argues that the existence of three state proceedings involve the same state law issue as here:
denial of insurance coverage due to COVID-19. See MTR 6:3–15; Declaration of Ben Meiselas,
Dkt. # 23-1 (“Meiselas Decl.”), ¶¶ 2–4, Exs., A, B, C. Travelers argues that these actions
involve different parties (different insureds) and different types of businesses. See MTR Opp.
12–13. Assuming these different actions would result in overlapping contract-interpretation
issues, Geragos and Geragos has not identified “exceptional circumstances” that would require
abstention. See generally MTR; see also Seneca, 862 F.3d at 842; Travelers, 914 F.2d at 1369
(“This case involves ordinary contract and tort issues and is thus unlike Colorado River where
important real property rights were at stake and where there was a substantial danger of



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 9 of 14
  Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 10 of 14 Page ID #:821

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

inconsistent judgments.”). Accordingly, the third factor does not weigh against the exercise of
jurisdiction.

                        3.     Factor Four: Order in Which the Courts Obtained Jurisdiction

        The fourth factor does not weigh against the exercise of jurisdiction, as “priority is not
measured exclusively in terms of which complaint was filed first, but rather in terms of how
much progress was actually made in the state and federal actions.” Am. Int’l Underwriters
(Philippines), Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1258 (9th Cir. 1988). The actions were
filed close in time to each other, and “all actions are in relatively early stages.” See MTR Reply
4:21–24.

                        4.     Factor Five: Governing Law

        As to the fifth factor Geragos and Geragos argues that the case raises issues involving
“the effect of wide-ranging governmental order(s) in relation to the COVID-19 pandemic, which
raise novel and complex questions of state law.” MTR Reply 5:9–12. While the case turns on
state law, the action is ultimately an insurance coverage dispute, and “federal courts ‘apply state
insurance law . . . routinely’ and without issue.” Pez Seafood, 2020 WL 4500304, at *6 (quoting
Seneca, 862 F.3d at 844 n.3); see also Travelers, 914 F.2d at 1370 (“Since this case involves
routine issues of state law—misrepresentation, breach of fiduciary duty, and breach of
contract—which the district court is fully capable of deciding, there are no such ‘rare
circumstances’ here.”). This factor does not weigh in favor of abstention.

                        5.     Factor Six: Whether the State Proceedings Adequately Protect the
                               Federal Litigant’s Rights

       The sixth factor is unhelpful. The Ninth Circuit has stated that “this Circuit has not
applied this factor against the exercise of federal jurisdiction, only in favor of it,” and “the
possibility that the state court proceeding might adequately protect the interests of the parties is
not enough to justify the district court’s deference to the state action.” Travelers, 914 F.2d at
1370.

                        6.     Factor Seven: Forum Shopping



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 10 of 14
  Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 11 of 14 Page ID #:822

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

       In the Colorado River context, the Ninth Circuit “has held that forum shopping weighs in
favor of a stay when the party opposing the stay seeks to avoid adverse rulings made by the state
court or to gain a tactical advantage from the application of federal court rules.” Travelers, 914
F.2d at 1371 (citations omitted). Geragos and Geragos argues that Travelers has engaged in
forum shopping because it removed the state court action, and also filed an “essentially
identical” complaint in federal court for declaratory relief. See MTR 7. In this action, the Court
does not conclude that Travelers is engaged in improper forum shopping because it removed the
action to this Court, as this Court has already determined it was properly removed and there is no
indication that Travelers is attempting to avoid adverse rulings made in state court or gain
advantage from federal court rules.

                        7.     Factor Eight: Whether the California Action Will Fully Resolve the
                               Federal Action

        Although “exact parallelism” between the state and federal actions is not required, see
Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989), the court must have “full confidence
that the parallel state proceeding will end the litigation.” See Intel Corp. v. Adv. Micro Devices,
Inc., 12 F.3d 908, 913 (9th Cir. 1993) (internal quotation marks and citation omitted). Given
that the state proceedings identified involve different parties, there is at least a doubt as to
whether the state proceedings will resolve all issues before the Court. See MTR 6:3–15; see,
e.g., Mark’s Engine, 2020 WL 4283958, at *5; see also MTR Reply 7:14–16 (noting that the
“insurance policies differ slightly (and more so as to the losses)” but arguing they are “related to
the COVID-19 pandemic and Travelers abject failure and refusal to provide coverage”).

       In sum, considering the factors, Geragos and Geragos has not demonstrated that Colorado
River abstention is proper here, especially in light of the heavy presumption against abstention.
See Holder, 305 F.3d at 870–71.

                 iv.    Younger Abstention

       Finally, Geragos and Geragos argues that the Court should abstain under Younger v.
Harris, 401 U.S. 37 (1971). See MTR 12–13. A federal court may abstain under Younger in
three categories of cases: “(1) parallel, pending state criminal proceedings, (2) state civil
proceedings that are akin to criminal prosecutions, and (3) state civil proceedings that implicate
a State’s interest in enforcing the orders and judgments of its courts.” Herrera v. City of


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 11 of 14
  Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 12 of 14 Page ID #:823

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

Palmdale, 918 F.3d 1037, 1043 (9th Cir. 2019). Geragos and Geragos does not identify which
threshold category is applicable here, and none are applicable. See generally MTR; see also
ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014); Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).

                 v.     Summary

         In sum, the Court DENIES the motion to remand the action.

         B.      Travelers Action

       Geragos and Geragos moves to dismiss or stay Travelers’ declaratory relief action, and
again argues that the Court should exercise its discretionary authority under the Declaratory
Judgment Act and abstain pursuant to the Colorado River and Younger Doctrines. See generally
MTD.

       For the same reasons identified above, the Court concludes that Younger abstention is not
appropriate. Even if Colorado River were applicable here, for the same reasons identified
above, there are no exceptional circumstances under Colorado River. The Court turns to
whether it should decline to entertain the suit for declaratory relief under the Brillhart factors.
See Dizol, 133 F.3d at 1225–26; Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942).

       In determining whether to entertain a suit for declaratory relief under the Declaratory
Judgment Act, a district court should “avoid needless determination of state law issues,”
discourage litigants from forum shopping, and “avoid duplicative litigation.” See Dizol, 133
F.3d at 1225–26. Courts also consider “whether the declaratory action will settle all aspects of
the controversy; whether the declaratory action will serve a useful purpose in clarifying the legal
relations at issue; whether the declaratory action is being sought merely for the purposes of
procedural fencing or to obtain a ‘res judicata’ advantage; or whether the use of a declaratory
action will result in entanglement between the federal and state court systems.” See id. at 1225
n.9; see also Smith v. Lenches, 263 F.3d 972, 977 (9th Cir. 2001). “If there are parallel state
proceedings involving the same issues and parties pending at the time the federal declaratory
action is filed, there is a presumption that the entire suit should be heard in state court.” Dizol,
133 F.3d at 1225 (emphasis added); Brillhart, 316 U.S. at 495. “The pendency of a state court
action does not, of itself, require a district court to refuse federal declaratory relief,” but,


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 12 of 14
  Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 13 of 14 Page ID #:824

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

nonetheless, “federal courts should generally decline to entertain reactive declaratory actions.”
See Dizol, 133 F.3d at 1225.

        First, Geragos and Geragos argues that the Court should decline to entertain the action
because of the three “parallel state court proceedings” identified. See MTD 2–12. However, as
discussed above, Geragos and Geragos cites to three state court proceedings in which it is not a
party, that involve different litigants and different insurance contracts. See id. 5:2–10; cf. Dizol,
133 F.3d at 1225. In addition, while Geragos and Geragos initially filed its action against
Travelers in state court, before this declaratory action involving the same issues in this Court, the
action was removed by Travelers to this Court. As discussed above, there is federal subject
matter jurisdiction over the removed action. Accordingly, there are not “parallel state court
proceedings” that would create the presumption that the suit should be heard in state court, and,
rather, a nearly identical action to this declaratory relief action is before this Court. See Am. Cas.
Co. of Reading v. Krieger, 181 F.3d 1113, 1119 (9th Cir. 1999) (“[A]t the time that the district
court was first confronted with the jurisdictional issue, there was no ‘parallel state proceeding’ in
the state trial court to create a presumption that the case should be heard in state court.”).
Although “reactive” declaratory actions are generally disfavored under the second Brillhart
factor, an insurer is not prohibited from seeking “a forum that could resolve all issues related to
[a policy] in one comprehensive proceeding,” and here, Geragos and Geragos’ initial action is
before this Court providing “one comprehensive proceeding.” See Dizol, 133 F.3d at 1225; R.R.,
656 F.3d at 976. The third factor weighs in favor of retaining jurisdiction, because “[t]he
standard for duplicative litigation . . . is whether the same issues between the same parties are
currently being litigated in state court,” which is not the case here. See AmTrust Int’l
Underwriters Ltd. v. Silver Star Constr. Eng’g, Inc., No. CV 18-4776-MWF (JEMx), 2018 WL
5819454, at *3 (C.D. Cal. Oct. 30, 2018) (citing Brillhart, 316 U.S. at 495; Dizol, 133 F.3d at
1225). Finally, the Court is not convinced the remaining Brillhart factors militate in favor of
declining to entertain the suit. Given this situation, the Court declines to dismiss or stay the
action pursuant to the Declaratory Judgment Act.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 13 of 14
  Case 2:20-cv-04414-PSG-E Document 31 Filed 08/12/20 Page 14 of 14 Page ID #:825

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4414 PSG (Ex)                                     Date   August 12, 2020
                CV 20-3619 PSG (Ex)
 Title          Geragos and Geragos, APC v. Travelers Indemnity Company of Connecticut et al.
                Travelers Casualty Insurance Company of America v. Geragos and Geragos

IV.      Conclusion

     For the foregoing reasons, the Court DENIES the motion to remand in the Geragos and
Geragos Action, and DENIES the motion to dismiss or stay in the Travelers Action.

       On its own motion, the Court sua sponte consolidates both actions, directs all future
pleadings to be filed in the low-numbered case, and closes the high-numbered case.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 14 of 14
